Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “301” has been used to designate both the occupant output interface in paragraphs [0035] and [0038] and the passenger output interface in Figure 1 and reference characters “510”, “520”, and “530”, are a LIDAR sensors, a radar sensor, and a camera respectively in paragraph [0041] but all listed as GPS receivers in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 102(a) as being anticipated by Hu (US 20190236955).
In regards to claim 1, Hu teaches an autonomous driving apparatus for an ego vehicle that autonomously travels ([0008] [0096] methods operate on an autonomous vehicle through an apparatus.), the autonomous driving apparatus comprising:
a first sensor to detect a vehicle nearby the ego vehicle; ([0014] autonomous vehicle can record data using LIDAR sensors, [0021] radar sensors, [0022] color cameras, or [0023] infrared emitters. Any of these may be a first sensor and [0024] used to determine the locations of fixed and moving objects, including nearby vehicles.) 
a memory to store map information; ([0087] scan images are stored in local memory, including the [0014] transformations of the scanned images into object maps.) and 
a processor comprising a driving trajectory generator to generate a first driving trajectory of the ego vehicle and a second driving trajectory of the nearby vehicle based on the map information stored in the memory and a control processor to control autonomous driving of the ego vehicle based on the first and second driving trajectories generated by the driving trajectory generator, ([0096] processor executes operations. [0014] can access the trajectory of another vehicle. [0025] autonomous vehicle controller can determine path along or to planned route based on map information. These are trajectories of both the own vehicle and a nearby vehicle, performed based at least in part on map information and sensor information which is transformed into map information. [0026] the autonomous vehicle can elect a next navigational action based on the environment around the vehicle.)
wherein the control processor is configured to: ([0096] processor executes operations.)

	request a target nearby vehicle around the ego vehicle to transmit new map information if it is determined that the function of the driving trajectory generator is abnormal, ([0044] when abnormal conditions are determined, a query may be transmitted to a nearby vehicle for perception data, which [0014] may be transformed into object map data.)
	verify reliability of the new map information received from the target nearby vehicle, ([0064] autonomous vehicle can verify accuracy of perception data, and therefore object map, of own data and data received from other vehicles based on alignment of like features.) and 
	control the autonomous driving of the ego vehicle based on the new map information and results of detection of the nearby vehicle by the first sensor if the reliability of the new map information has been verified.  ([0082] after information from other vehicle has been verified, the data may be combined, if it is not verified the data may instead be discarded or deprioritized. [0089] a next navigational step is selected based on the verified data.)

In regards to claim 2, Hu teaches the autonomous driving apparatus of claim 1, wherein the control processor is configured to determine that the function of the driving trajectory generator is abnormal when a data value of the first driving trajectory or the second driving trajectory generated by the driving trajectory generator is out of a preset reliability range. ([0044] may determine abnormality when sensor redundancy is below a threshold value or when information is insufficient to confidently 

In regards to claim 3, Hu teaches the autonomous driving apparatus of claim 1, wherein the control processor is configured to verify the reliability of the new map information based on a location of a reference object present in the new map information received from the target nearby vehicle. ([0065] reliability of information is determined by alignment of like features, where alignment of like features includes location and like features are reference objects.)

In regards to claim 5, Hu teaches the autonomous driving apparatus of claim 1, wherein the control processor is configured to: 
generate the first driving trajectory of the ego vehicle and the second driving trajectory of the nearby vehicle by fusing the new map information and the results of the detection of the nearby object by the first sensor if the reliability of the new map information has been verified, ([0082] when data from other vehicle is verified, the own vehicle and other vehicle’s perception data may be combined, including the object maps. [0089] a next action of the own vehicle may be determined based on the combined information. [0073] the other vehicle information can include a predicted trajectory of an object.) and 
control the autonomous driving of the ego vehicle based on the generated first and second driving trajectories. ([0070], [0089] a next action of the own vehicle may be determined based on the combined information, following a trajectory and incorporating context of the environment of the vehicle, which includes other vehicle trajectory.)

In regards to claim 6, Hu teaches the autonomous driving apparatus of claim 1, wherein the nearby vehicle comprises at least two surrounding vehicles. ([0087] process may be repeated with one or more vehicles until perception data is sufficient. At least two vehicles is included in this range.)

In regards to claim 7, Hu teaches an autonomous driving method for an ego vehicle (Fig 2, 3, 4) comprising the steps of: 
controlling autonomous driving of the ego vehicle based on a first driving trajectory of the ego vehicle and a second driving trajectory of a nearby vehicle based on map information stored in a memory, wherein the first and second driving trajectories are generated by a driving trajectory generator; ([0014], [0024] in step S110 can access the trajectory of another vehicle. [0025] autonomous vehicle controller can determine path along or to planned route based on map information. These are trajectories of both the own vehicle and a nearby vehicle, performed based at least in part on map information and sensor information which is transformed into map information. [0026] the autonomous vehicle can elect a next navigational action based on the environment around the vehicle.)
determining whether a function of the driving trajectory generator is abnormal; (Fig 2, 3, [0043], [0044] in step S120 it may be determined that there is insufficient information to confidently predict a type or a trajectory of a vehicle, less than a threshold sensor redundancy is achieved, a portion of the field of view is obstructed, or sensor data of a region is insufficient. All of these are indicators of abnormal function of the driving trajectory generator which may either prevent normal generation of the own vehicle trajectory or the other vehicle trajectory.)
requesting a target nearby vehicle around the ego vehicle to transmit new map information if it is determined that the function of the driving trajectory generator is abnormal; (Fig 2, 3, [0044] in step S140 when abnormal conditions are determined, a query may be transmitted to a nearby vehicle for perception data, which [0014] may be transformed into object map data.)

controlling the autonomous driving of the ego vehicle based on the new map information and results of detection of the nearby object by a first sensor mounted on the ego vehicle if the reliability of the new map information has been verified. ([0082] after information from other vehicle has been verified, the data may be combined, if it is not verified the data may instead be discarded or deprioritized. [0089] a next navigational step is selected based on the verified data in step S160 and executed in step S170.)

In regards to claim 8, Hu teaches the autonomous driving method of claim 7, wherein the step of determining whether the driving trajectory generator is abnormal comprises the step of determining that the function of the driving trajectory generator is abnormal when a data value of the first driving trajectory or the second driving trajectory is out of a preset reliability range. ([0044] may determine abnormality when sensor redundancy is below a threshold value or when information is insufficient to confidently determine a trajectory of a nearby vehicle. This is either a range of sensor redundancy being above a threshold or a reliability of information being within a range to be considered “confident”, which must be numerical somehow and are of either the first or second trajectory.)

In regards to claim 9, Hu teaches the autonomous driving method of claim 7, wherein the step of verifying the reliability comprises the step of verifying the reliability of the new map information based on a location of a reference object present in the new map information received from the target nearby vehicle. ([0065] reliability of information is determined by alignment of like features, where alignment of like features includes location and like features are reference objects.)

In regards to claim 11, Hu teaches the autonomous driving method of claim 7, wherein the step of controlling the autonomous driving of the ego vehicle comprises the steps of: 
generating the first driving trajectory of the ego vehicle and the second driving trajectory of the nearby vehicle by fusing the new map information and the results of the detection of the nearby object by the first sensor if the reliability of the new map information has been verified, ([0082] when data from other vehicle is verified, the own vehicle and other vehicle’s perception data may be combined, including the object maps. [0089] a next action of the own vehicle may be determined based on the combined information. [0073] the other vehicle information can include a predicted trajectory of an object.) and 
controlling the autonomous driving of the ego vehicle based on the generated first and second driving trajectories. ([0082] after information from other vehicle has been verified, the data may be combined, if it is not verified the data may instead be discarded or deprioritized. [0089] a next navigational step is selected based on the verified data in step S160 and executed in step S170.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Bhatia et al. (US 20170350713).
In regards to claim 4, Hu teaches the autonomous driving apparatus of claim 3.

wherein the control processor is configured to determine that the reliability of the new map information has been verified, when a difference between a first location value of the reference object present in the new map information received from the target nearby vehicle and a second location value of the reference object obtained as a result of detection of the reference object by a second sensor mounted on the target nearby vehicle is equal to or less than a preset reference value.
However, Bhatia teaches comparing alignment of a position of an object within a currently determined map and a stored map and assesses that the positions on each map are different if the difference is greater than a certain value ([0011]). If the difference in positions is above this value, then it is determined that the difference is not caused by GPS error ([0013]). One of ordinary skill would have recognized that this is equally applicable to any two sets of map data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control apparatus of Hu, by incorporating the teachings of Bhatia, such that when verifying the reliability of the new map information, the maps are aligned and a difference between the locations of reference positions of a reference object is checked against a threshold value, indicating the similarity of the map information. 
The motivation to do so is that, as acknowledged by Bhatia, such an incorporation allows for continuously checking map reliability and accuracy ([0019]). 

In regards to claim 10, Hu teaches the autonomous driving method of claim 9.
Hu does not teach:
wherein the step of in the verifying the reliability comprises the step of determining that the reliability of the new map information has been verified, when a difference between a first location value of the reference object present in the new map information received from the target nearby 
However, Bhatia teaches comparing alignment of a position of an object within a currently determined map and a stored map and assesses that the positions on each map are different if the difference is greater than a certain value ([0011]). If the difference in positions is above this value, then it is determined that the difference is not caused by GPS error ([0013]). One of ordinary skill would have recognized that this is equally applicable to any two sets of map data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Hu, by incorporating the teachings of Bhatia, such that when verifying the reliability of the new map information, the maps are aligned and a difference between the locations of reference positions of a reference object is checked against a threshold value, indicating the similarity of the map information. 
The motivation to do so is that, as acknowledged by Bhatia, such an incorporation allows for continuously checking map reliability and accuracy ([0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shikimachi (US 20160327400) teaches determining an error in a trajectory of an own vehicle by determining an estimation error in map information. 
Guo et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661